DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 2-4 of the Response filed 17 November 2021, with respect to the §102(a)(1) rejection of claims 1-5, 9, 11-15, and 19 as anticipated by Conger (US 2011/0009934) have been fully considered and are persuasive.  The §102(a)(1) rejection of claims 1-5, 9, 11-15, and 19 , as well as the §103 rejections of claims 6-8, 10, 16-18, 20, and 21 reliant thereon, have been withdrawn. 

Election/Restrictions
Claims 1-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 1, the subject matter not found was an implantable medical apparatus comprising a lead in which the lead has a conductor and stiffener rod both extending through a lumen in the lead body, and a non-conductive band also present within the lumen which both surrounds and is bonded to the stiffener rod and encapsulates a portion of the conductor, in combination with the other remaining limitations in the claim. Per Applicant’s remarks and an understanding of the instant specification, it is understood that “encapsulate” does not encompass arrangements in which the conductor is merely surrounded radially by the non-conductive band, but requires that the conductor is enclosed within the band structure.
Regarding claim 11, the subject matter not found was, mutatis mutandis, an implantable medical system additionally comprising an implantable medical device and an implantable medical apparatus coupled to the implantable medical device comprising the above described lead, in combination with the other remaining limitations in the claim.
Regarding claim 22, the subject matter not found was, mutatis mutandis, a method of constructing an implantable medical apparatus comprising the lead of claim 1 as described above, wherein the non-conductive band is reflowed in order to encapsulate a portion of the conductor and bond to the stiffener rod, in combination with the other remaining steps in the claim.
Regarding claim 29, the subject matter not found was mutatis mutandis, an implantable medical apparatus constructed by the method outlined with regard to claim 22 above, in combination with the other remaining limitations in the claim. Claim 29 is understood to represent a properly constructed product-by-process claim.
Regarding claim 36, the subject matter not found was a method of constructing an implantable medical apparatus comprising providing a lead body having at least the non-conductive band encapsulating a portion of the conductor and being bonded to a stiffener rod as described above, and injection molding an interior portion of the proximal end of the lead body, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
7 December 2021